DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to communication filed on 03/01/2021.
Claims 1-2, 4-5, 7-10 and 13-28 are pending. Claims 3, 6 and 11-12 are canceled.
The previous rejections of claims 1-2, 4-5, 7-10, 13-14, 17-21 and 23-26 under 35 U.S.C. 103 are withdrawn, after reconsideration of the record in view of applicant remarks.
Allowable Subject Matter
Claims 1-2, 4-5, 7-10 and 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 4-5, 7-10, 13-15 and 17-26, independent claims 1 and 10, were previously amended to include wherein “the number of mixing elements along one complete turn of the first helical row is three; and a region (ZB) on the inner surface where no mixing elements are present extends an entire longitudinal length of the tube.”, the Examiner previously “Final Rejected” claims 1 and 10 in the office action mailed 01/01/2021, in view of Inui et al (US 2006/0102327).
However after reconsideration of the record and in view applicant remark below:
“FIG. 8 is not a view of the tube as a projection of all fins and the tube wall to a central plane cutting through the center axis of the tube. If it were, then the continuous 
The Examiner finds the applicant argument to be persuasive i.e. Inui fails to teach the limitation of the number of mixing elements along one complete turn of the first helical row is three; and a region (ZB) on the inner surface where no mixing elements are present extends an entire longitudinal length of the tube.”, and thus withdraws the final rejection of claims 1-2, 4-5, 7-10, 13-14, 17-21 and 23-26.
Examiner, further discloses that Inui teaches wherein the number of mixing elements along one complete turn of the first helical row is three, see figure 13, however Inui fails to teach wherein said heat transfer simultaneously comprises a region (ZB) on 
With respect to claims 16 and 27-28, the closest prior art Inui et al (US 2006/0102327) discloses a substantial portion of the claimed invention, see rejection of claim 1 above, however Inui does not suggest or teach of ordinary skill in the art to modify the process such that the value of (t) is 0.635 cm or greater.
Consequently it is the Examiner position that the claimed invention is patentable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUAN C VALENCIA/           Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771